IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRYAN RONK,                         NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2982

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed October 1, 2015.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Nancy A. Daniels, Public Defender, and Jennifer S. Morrissey, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and RAY, JJ., CONCUR.